PRESENT: Lemons, C.J., Goodwyn, Millette, Mims, and
McClanahan, JJ., and Russell and Lacy, S.JJ.

BRAD L. ROOP
                                           OPINION BY
v.   Record No. 140836               JUSTICE WILLIAM C. MIMS
                                        February 26, 2015
J.T. “TOMMY” WHITT, IN HIS
CAPACITY AS SHERIFF


          FROM THE CIRCUIT COURT OF MONTGOMERY COUNTY
              J. Howe Brown, Jr., Judge Designate


     In this appeal, we consider whether a sheriff’s deputy is

a local employee for the purposes of Code § 15.2-1512.4.

         I.     BACKGROUND AND MATERIAL PROCEEDINGS BELOW

     Brad L. Roop was Captain of Criminal Investigations in the

Montgomery County Sheriff’s Office (“MCSO”).    In May 2012, an

employee of the Virginia Department of Forensic Science (“DFS”)

informed Roop that the laboratory had repeatedly failed to

detect any controlled substances in evidence submitted by the

MCSO Street Crimes Unit (“SCU”).    Roop met with Sheriff J.T.

“Tommy” Whitt because Roop believed that the information from

DFS could suggest corruption, impropriety, or malfeasance by

MCSO employees.    Whitt directed Roop to investigate the matter.

     During his investigation, Roop discovered what he

considered to be troubling irregularities in several cases

involving controlled substances, domestic violence, and child

endangerment.    The alleged irregularities included
misrepresentations to the Commonwealth’s attorney’s office,

alteration of incident reports, use of a deputy’s brother as a

confidential informant, and controlled drug buys that failed to

yield controlled substances.

       On June 23, 2012, Roop reported his findings to Whitt.   On

June 26, Whitt met with the captain supervising the SCU.   Later

that day, Whitt met with Roop and informed Roop that his

discoveries had been sufficiently explained.   Roop disagreed,

advising Whitt that the evidence contained in Roop’s report

could not be ignored.

       On June 29, Whitt suspended Roop with pay and informed him

that Whitt would initiate an internal affairs investigation by

the Blacksburg Police Department into Roop’s conduct.    Roop was

never provided with the results of such an investigation, if

any.   However, Whitt subsequently informed Roop that he

believed Roop had initiated the SCU investigation for personal

reasons, including a desire to discredit the SCU’s incumbent

supervising captain so Roop could command the unit himself.     On

August 28, Whitt terminated Roop’s employment with the MCSO.

       On December 7, 2012 Roop filed a complaint alleging that

his termination was impermissible retaliation, in violation of

Code § 15.2-1512.4, which protects the right of “any local

employee to express opinions to state or local elected

officials on matters of public concern.”   In May 2013, he filed


                                 2
a motion for leave to amend the complaint and a proposed

amended complaint pursuant to Rule 1:8.   Whitt opposed Roop’s

motion.   In July, Roop filed a new amended complaint

substantially different from the one he proposed in May with

his motion for leave to amend.

     Whitt filed a demurrer to the July amended complaint and a

motion to dismiss, arguing that Code § 15.2-1512.4 created no

right of action.   He further argued that even if the statute

created a right of action, it did not apply to Roop because he

was not a local employee.

     The circuit court held a hearing on the demurrer and

motion to dismiss the July amended complaint.   At the hearing,

Roop argued that he was a local employee for the purposes of

Code § 15.2-1512.4 and that he had a right of action under Code

§ 8.01-221.   He also made an oral motion for leave to amend his

amended complaint.   The court ruled that neither Code § 8.01-

221 nor Code § 15.2-1512.4 created a cause of action.   It also

ruled that Roop was not a local employee for the purposes of

Code § 15.2-1512.4 because sheriffs have broad discretion in

the hiring and firing of deputies.   The court thereafter

entered an amended final order sustaining the demurrer, denying

leave to amend the amended complaint, and granting the motion

to dismiss.

     We awarded Roop this appeal.


                                 3
                            II.   ANALYSIS

     In one assignment of error, Roop asserts that the circuit

court erred by ruling that he was not a local employee for the

purposes of Code § 15.2-1512.4.        He argues that sheriff’s

deputies are included as local employees under Code §§ 15.2-

1512.2 and 51.1-700.   He also argues that even if sheriffs have

discretion to terminate their deputies at will, this Court

recognized a cause of action for termination of employment in

violation of public policy in Bowman v. State Bank of

Keysville, 229 Va. 534, 540, 331 S.E.2d 797, 801 (1985).          He

contends his termination violated the public policy expressed

in Code § 15.2-1512.4 and therefore is actionable.

     Whether a sheriff’s deputy is a “local employee” as that

term is used in Code § 15.2-1512.4 is a question of statutory

interpretation.   We review such questions de novo.       Payne v.

Fairfax County Sch. Bd., ___ Va. ___, ___, 764 S.E.2d 40, 42

(2014).

     Code § 15.2-1512.4 provides in relevant part that

“[n]othing in [Chapter 15 of Title 15.2] shall be construed to

prohibit or otherwise restrict the right of any local employee

to express opinions to state or local elected officials on

matters of public concern, nor shall a local employee be

subject to acts of retaliation because the employee has

expressed such opinions.”    The section includes no definition


                                   4
of the term “local employee.”   The only such definition in the

Code is in Code § 51.1-700.   However, the application of that

definition is expressly limited to Chapter 7 of Title 51.1, a

chapter dealing with federal social security in a title

covering pensions, benefits, and retirement.   Code § 51.1-700.

That subject is not connected to the one before us here, and we

do not believe the General Assembly intended it to apply to

Chapter 15 of Title 15.2.   Cf. Prillaman v. Commonwealth, 199
Va. 401, 405, 100 S.E.2d 4, 7 (1957) ("The general rule is that

statutes may be considered as in pari materia when they relate

to the same person or thing, the same class of persons or

things or to the same subject or to closely connected subjects

or objects.")

     “When the legislature leaves a term undefined, courts must

give [it] its ordinary meaning, taking into account the context

in which it is used.”   American Tradition Inst. v. Rector &

Visitors of the Univ. of Va., 287 Va. 330, 341, 756 S.E.2d 435,

441 (2014) (internal quotation marks and alteration omitted).

The ordinary meaning of “employee” is “one employed by

another,” Webster's Third New International Dictionary 743

(1993), or “[s]omeone who works in the service of another

person (the employer) under an express or implied contract of

hire, under which the employer has the right to control the




                                5
details of work performance”.      Black's Law Dictionary 639 (10th

ed. 2014).

        A sheriff’s deputy is appointed only by the sheriff, who

may remove a deputy subject only to a few statutory

limitations, such as those in Code § 15.2-1604.        Code § 15.2-

1603.       Further, the compensation of the sheriff and his or her

deputies is paid by the Commonwealth, not the locality. 1         Code

§§ 15.2-1609.7 and 15.2-1609.9.         Finally, “[t]here is no

privity of obligation existing between a deputy sheriff and the

board of supervisors of a county.        The supervisors . . . have

no say as to whom the sheriff shall appoint as his deputy; they

do not prescribe his duties; they have no control over his

conduct; they have no power to remove him from office nor any

control over the duration of his term thereof . . . .”

Rockingham County v. Lucas, 142 Va. 84, 92, 128 S.E. 574, 576

(1925).

        Accordingly, a sheriff’s deputy is the employee of the

sheriff, not the local government.        To ascertain whether a

sheriff’s deputy may be a local employee derivatively, through




        1
       Local governments may appropriate supplemental
compensation. Code § 15.2-1605.1. They may condition such
appropriations on the sheriff’s acceptance of certain
restrictions on the use of the appropriated funds. See Bailey
v. Loudoun County Sheriff's Office, 288 Va. 159, 167-68, 762
S.E.2d 763, 765 (2014).

                                    6
the sheriff, we must consider the role of the sheriff as a

constitutional officer.

       Under the Constitution of Virginia, the General Assembly

may create or dissolve localities at will.    Va. Const. art.

VII, § 2.   The legislature may likewise provide by statute for

a locality’s government and administration.    Id.   A locality

therefore has no government until one is authorized by the

General Assembly.

       By contrast, constitutional officers, including sheriffs,

are creations of the constitution itself.    Va. Const. art. VII,

§ 4.   Their offices exist, abeyant and unfilled, by virtue of

constitutional origination from the moment their county or city

is created by the legislature.   Their offices and powers exist

independent from the local government and they do not derive

their existence or their power from it.    Their compensation and

duties are subject to legislative control, but only by state

statute and not local ordinance.     Id.; see Carraway v. Hill,

265 Va. 20, 24, 574 S.E.2d 274, 276 (2003).

       Consequently, “[w]hile constitutional officers may perform

certain functions in conjunction with” local government, they

are neither agents of nor subordinate to local government.      Id.

The local government has no control over their work

performance.   Similarly, constitutional officers are elected by




                                 7
the voters for prescribed terms.    They are neither hired nor

fired by the locality.   They therefore are not local employees.

     Accordingly, a sheriff’s deputy, who is an employee of the

sheriff, is not a local employee for the purposes of Code §

15.2-1512.4.   The circuit court did not err in sustaining

Whitt’s demurrer.

     In another assignment of error, Roop asserts that the

circuit court abused its discretion by denying his motion for

leave to amend the amended complaint.    He argues that Rule 1:8

requires leave to be liberally granted and that Whitt would not

have been prejudiced by the amendment.   However, while the

record reflects that Roop made an oral motion for leave to

amend the amended complaint, nothing discloses any proffer or

description of how the amendment would alter the pleading upon

which the circuit court had ruled.   We therefore cannot review

the court’s decision to deny leave to amend.    Prince Seating

Corp. v. Rabideau, 275 Va. 468, 470, 659 S.E.2d 305, 307 (2008)

(per curiam) (“We cannot review the ruling of a lower court for

error when the appellant does not bring within the record on

appeal the basis for that ruling or provide us with a record

that adequately demonstrates that the court erred.   Our rules

require the appellant to present a sufficient record on which

the court can determine whether or not the lower court has

erred.” (internal quotation marks omitted)).


                                8
     For these reasons, we will affirm the judgment of the

circuit court. 2

                                                       Affirmed.




     2
       Roop expressly waived an additional assignment of error
in which he asserted that circuit court erred in ruling that
Code § 8.01-221 did not create a cause of action.

                               9